—In an action to recover damages for employment discrimination and breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated September 20, 1993, which granted the defendants’ motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
Since the plaintiff elected to file a complaint with the New York State Division of Human Rights, she is barred from commencing an action in State court based on the same alleged discriminatory practices (see, Executive Law § 297 [9]; Marine Midland Bank v New York State Div. of Human Rights, 75 NY2d 240; Emil v Dewey, 49 NY2d 968; Matter of James v Coughlin, 124 AD2d 728). Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.